DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments of claims submitted on 12/14/2021 have considered and entered.  Claims 1, 11 and 12 have been amended and claims 2, 4, 6 and 7 have been canceled.  Therefore, claims 1, 3, 5 and 8-12 are now pending on the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the closest prior art of Maeda discloses a shock absorber comprising: a tubular main body part (39), a plurality of press-fit protrusions (52), and at least one auxiliary protrusion (29) having a radial height lower than a radial height of the press-fit protrusions.  However, Maeda fails to disclose the press-fit protrusions and the auxiliary protrusion are provided at respective positions as viewed in the axial direction of the main body part, whereby none of the respective positions are overlapping each other.  The prior art of Maeda fails to disclose or suggest these limitations recited in independent claims 1 and 11.  Therefore, independent claims 1 and 11 are allowable.  Claims 3, 5, 8-10 and 12 depend directly or indirectly on claims 1 and 11 accordingly and are therefore also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657